SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2017 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X AMBEV S.A. CNPJ [National Register of Legal Entities] No. 07.526.557/0001-00 NIRE [Corporate Registration Identification Number] 35.300.368.941 A Publicly-Held Company Annual and Extraordinary General Shareholders’ Meetings of Ambev S.A. held on April 28, 2017 Consolidated Final Voting Map Ambev S.A., pursuant to CVM Instruction No. 481/09, publishes the final voting map regarding the consolidation of voting instructions remotely delivered and delivered in person for each item included in the voting bulletin, including the matters submitted to the Annual and Extraordinary Shareholders' Meetings of Ambev S.A. as of April 28, 2017. The consolidated final voting map can be found attached. São Paulo, April, 2017. Ambev S.A. Ricardo Rittes de Oliveira Silva Chief Financial and Investor Relations Officer Consolidated Final Voting Map Annual and Extraordinary General Shareholders’ Meetings of Ambev S.A. held on April 28, 2017 RESOLUTION VOTE TOTAL Lavratura da ata em forma de sumário, bem como sua publicação com omissão das assinaturas dos acionistas presentes, nos termos do artigo 130 da Lei nº6.404/76 FOR 11,889,749,932 AGAINST - ABSTENTION - Approve managers’ accounts and financial statements for the fiscal year ended December 31, 2016 FOR 13,491,149,576 AGAINST 141,227,703 ABSTENTION 292,827,208 Resolve on the appropriation of net profit for the fiscal year ended December 31, 2016, as Company’s Management Proposal FOR 13,773,595,899 AGAINST 148,703,529 ABSTENTION 2,905,059 Approve management’s proposal to define the number of 11 sitting members and 2 alternates, who shall compose Company’s Board of Directors, for a term that shall end at the Ordinary Shareholders’ Meeting to be held in 2020 FOR 13,454,302,573 AGAINST 154,156,565 ABSTENTION 316,745,349 Elect 11 sitting members and 2 alternates for the positions of member of Company’s Board of Directors, for a term that shall end at the Ordinary Shareholders’ Meeting to be held in 2020, as Management’s Proposal (the “Management Slate”) FOR 12,161,546,160 AGAINST 242,601,233 ABSTENTION 1,521,057,094 If one of the candidates which compose the chosen slate refrains from integrating it, may the votes corresponding to its shares continue to be assigned to the chosen slate? YES 18,390,207 NO 676,282,416 In case of adoption of multiple vote election process, may your votes be distributed among the candidates that compose the slate you have chosen? YES 18,351,726 NO 676,320,897 In case of adoption of multiple vote election process, the votes corresponding to its shares must be distributed, in the following percentages, to the members of the slate you have chosen: (1) Victorio Carlos De Marchi - João Mauricio G. De Castro Neves and Nelson José Jamel (alternates) (2) Carlos Alves De Brito - João Mauricio G. De Castro Neves and Nelson José Jamel (alternates) (3) Marcel Herrmann Telles - João Mauricio G. De Castro Neves and Nelson José Jamel (alternates) (4) José Heitor Attílio Gracioso - João Mauricio G. De Castro Neves and Nelson José Jamel (alternates) (5) Vicente Falconi Campos - João Mauricio G. De Castro Neves and Nelson José Jamel (alternates) (6) Luis Felipe Pedreira Dutra Leite - João Mauricio G. De Castro Neves and Nelson José Jamel (alternates) (7) Roberto Moses Thompson Motta - João Mauricio G. De Castro Neves and Nelson José Jamel (alternates) (8) Álvaro Antônio Cardoso De Souza - João Mauricio G. De Castro Neves and Nelson José Jamel (alternates) (9) Cecília Sicupira - João Mauricio G. De Castro Neves and Nelson José Jamel (alternates) (10) Antonio Carlos A. R. Bonchristiano - João Mauricio G De Castro Neves and Nelson José Jamel (alternates) (11) Marcos De Barros Lisboa - João Mauricio G. De Castro Neves and Nelson José Jamel (alternates) Candidate 1 1,604,782 Candidate 2 1,602,503 Candidate 3 1,602,503 Candidate 4 1,602,503 Candidate 5 1,771,553 Candidate 6 1,602,503 Candidate 7 1,771,553 Candidate 8 1,602,503 Candidate 9 1,602,503 Candidate 10 1,771,553 Candidate 11 1,817,108 Do you want to require the adoption of the multiple vote process for election of the board of directors, pursuant to article 141 of Law No.6404/76? *Note: this resolution does not compose the agenda nor does it constitute management’s proposal, it having been inserted in compliance with the provisions of ICVM 481/09. YES 722,274 ABSTENTION 693,950,349 Elect the members of the Audit Committee and their respective deputies for a term that shall end at the Ordinary Shareholders’ Meeting to be held in 2018, as Management’s Proposal (the “Management Slate”) FOR 11,876,050,088 AGAINST 202,668,512 ABSTENTION 1,479,046,865 If one of the candidates which compose the chosen slate refrains from integrating it to accommodate the separate election provided inarticles 161,§ 4 th , and 240 of Law No. 6404/76, may the votes corresponding to its shares continue to be assigned to the chosen slate? YES 693,950,349 NO 519 ABSTENTION 721,755 Separate election of Audit Committee’s member - Candidate Paulo Assunção de Sousa FOR 1,540,490,846 AGAINST 49,981,261 ABSTENTION 117,748,847 Separate election of Audit Committee’s member - Candidate Vinicius Balbino Bouhid (alternate) FOR 1,540,490,846 AGAINST 49,981,261 ABSTENTION 117,748,847 Determine managers’ overall compensation for the year of 2017, in the annual amount of up to R$85,811,468.77, including expenses related to the recognition of the fair amount (x) of the stock options that the Company intends to grant in the year, and (y) of the compensation based on shares that the Company intends to realize in the year FOR 13,418,164,133 AGAINST 463,235,024 ABSTENTION 43,805,330 Determine the overall compensation of the Audit Committee’s members for the year of 2017, in the annual amount of up to R$1,990,165.00, with deputy members’ compensation corresponding to half of the amount received by the sitting members, as Management’s Proposal FOR 12,992,071,387 AGAINST 221,835,066 ABSTENTION 711,298,034 Approve the “Protocol of Merger and Justification of Cachoeiras de Macacu Bebidas Ltda. by Ambev S.A.”, which establishes the general bases of the merger, by the Company, of Cachoeiras de Macacu Bebidas Ltda., the sole partner of which is the Company, as Management’s Proposal FOR 13,922,531,003 AGAINST 346,952 ABSTENTION 2,326,532 Ratify the retention of APSIS Consultoria e Avaliações Ltda. (CNPJ/MF No.08.681.365/0001-30) to proceed to the appraisal of Cachoeiras de Macacu Bebidas Ltda.’s shareholders’ equity to be transferred to the Company by virtue of the merger FOR 13,922,781,125 AGAINST 101,341 ABSTENTION 2,322,021 Approve the appraisal report of Cachoeiras de Macacu Bebidas Ltda.’s shareholders’ equity to be transferred to the Company by virtue of the merger FOR 13,921,236,476 AGAINST 1,572,150 ABSTENTION 2,395,861 Approve the merger of Cachoeiras de Macacu Bebidas Ltda. by the Company FOR 13,922,333,731 AGAINST 482,149 ABSTENTION 2,388,607 Authorize Company’s Executive Board of Officers to perform all acts necessary to the conclusion of the merger of Cachoeiras de Macacu Bebidas Ltda. by the Company FOR 13,921,854,273 AGAINST 256,071 ABSTENTION 3,094,143 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 28, 2017 AMBEV S.A. By: /s/ Ricardo Rittes de Oliveira Silva Ricardo Rittes de Oliveira Silva Chief Financial and Investor Relations Officer
